The defendant was charged in the indictment with the homicide of Tim Croom. There was much proof to the effect that the deceased's name was Tim Crooms. Croom and Crooms are not idem sonans. Charge G requested by defendant should have been given. Wells v. State, 187 Ala. 1, 65 So. 950; Clements v. State,19 Ala. App. 640, 99 So. 832.
The statement of deceased that "Buddie did it," made after the stabbing had been done, and in the absence of defendant, without a predicate for a dying declaration was inadmissible. This statement was a narrative of a past transaction. Laws v. State,209 Ala. 174, 95 So. 819.
For the errors pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.